             Case 2:18-cv-00995-GMN-BNW Document 49 Filed 07/14/20 Page 1 of 3



 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                         ***
 6       EDWARD GARZA,                                           Case No. 2:18-cv-00995-GMN-BNW
 7                                             Petitioner,
                v.                                                          ORDER
 8
         BRIAN WILLIAMS, et al.,
 9
                                           Respondents.
10

11             This habeas matter is before the Court on Respondents’ unopposed Motions for
12   Enlargement of Time (ECF Nos. 46–47).
13             When a party moves to extend a deadline before the original time expires and the stated
14   reasons show good cause, the court may grant the extension. See Fed. R. Civ. P. 6(b); LR IA 6-1.
15   The “good cause” standard “primarily considers the diligence of the party seeking the
16   amendment.” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir.
17   2013). Good cause is shown if the deadline “cannot reasonably be met despite the diligence of the
18   party seeking the extension.” Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000).
19             Here, Respondents’ motions seek a lengthy extension of time, until October 23, 2020, to
20   file and serve a response to Petitioner Edward Garza’s Second Amended Petition (ECF No. 40)
21   and Motion for Discovery (ECF No. 44). A response to Garza’s discovery motion is currently due
22   July 15, 2020, and a response to the second amended petition is currently due August 31, 2020—
23   extensions of 100 days and 53 days, respectively. As cause for the requests, counsel lists several
24   upcoming deadlines in July—one of which passed on July 9th, as well as a two-day trial on
25   September 13–14, 2020.1
26             Good cause is shown to extend the response deadline for the discovery motion, but not for
27
     1
28       Notably, September 13, 2020, falls on a Sunday.



                                                             1
           Case 2:18-cv-00995-GMN-BNW Document 49 Filed 07/14/20 Page 2 of 3



 1   three months. No pending deadlines were listed for the month of August or for the five weeks

 2   after the trial until the requested deadline. Additionally, counsel has not shown good cause to

 3   extend the deadline to respond to the second amended petition. Counsel’s affidavit does not

 4   represent, and the Court cannot infer, that the response deadline cannot be met despite the exercise

 5   of due diligence in the five weeks after the trial. Good cause requires more than opposing counsel’s

 6   lack of opposition.

 7          Furthermore, case management concerns in this case require robust justification moving

 8   forward. As explained in the last order (ECF No. 39), habeas actions are civil actions under federal

 9   practice and are subject to the reporting requirements of the Civil Justice Reform Act of 1990

10   (“CJRA”), 28 U.S.C. § 471 et seq. In accordance with the CJRA, the Court strives to posture each

11   case for decision within three years of filing, although the procedural and legal complexity of some

12   habeas actions may impede this objective. Lengthy habeas litigation is generally incompatible

13   with the purposes served by the Antiterrorism and Effective Death Penalty Act (“AEDPA”):

14   finality, efficiency, and comity.

15          Garza initiated this case pro se in June 2018. Based on the age of this case and lack of

16   progress to date, this case is unlikely to be fully briefed and ready for merits consideration by June

17   2021. Moving forward counsel for both parties is required to prioritize the briefing in this case

18   over later-filed matters. Further extensions of time—even if unopposed—are not likely to be

19   granted absent compelling circumstances and a strong showing of good cause why the

20   briefing could not be completed within the extended time allowed despite the exercise of due

21   diligence.

22          IT IS THEREFORE ORDERED:

23                1. Respondents’ Motion for Enlargement of Time (ECF No. 46) is DENIED.

24                   Respondents’ deadline to respond to Garza’s Second Amended Petition (ECF

25                   No. 40) remains August 31, 2020.

26   ///

27   ///

28   ///


                                                       2
     Case 2:18-cv-00995-GMN-BNW Document 49 Filed 07/14/20 Page 3 of 3



 1       2. Respondents’ Motion for Enlargement of Time (ECF No. 47) is GRANTED IN

 2          PART AND DENIED IN PART. Respondents deadline to respond to Garza’s

 3          Motion for Discovery (ECF No. 44) is extended until August 31, 2020.

 4    DATED: July 14, 2020
 5
                                               ________________________________
 6                                             GLORIA M. NAVARRO
                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           3
